REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The instant invention is related to a display control technique to improve image quality of a virtual viewpoint video image.

Prior art for was found for the claims as follows:
Re. Claim 1,
Ebisawa et al., (US 2012/0146993 A1) disclose the following limitations: 
	an image processing apparatus (10) comprising: 
one or more memories (33, 35, 44) storing instructions (Ebisawa: [0069]); and
one or more processors (311) executing the instructions to (Ebisawa: [0069]; CPU 311 of the information processing section 31 executes a program stored in a memory (for example, the external memory 44 connected to the external memory I/F 33 or the internal data storage memory 35) inside the game apparatus 10, thereby executing processing corresponding to the program.):obtain image data based on image capturing from a plurality of directions by a plurality of imaging apparatuses (Ebisawa: Fig. 1; [0062]; Game apparatus 10 acquires image data based on image capturing from a plurality of directions by cameras 23a and 23b.); 
obtain virtual camera information for specifying a position of a virtual camera (i.e., obtains virtual camera information, such as a virtual object for specifying a position of a virtual camera), a view direction from the virtual camera (i.e., depth direction from the front as seen in Fig. 7) and an angle-of-view of the virtual camera (i.e., distance between the virtual object and the viewpoint), wherein the virtual camera corresponds to a virtual viewpoint image (Ebisawa: Figs. 6-7; [0094], [0096], [0116]-[0117]; The CPU 311 obtains virtual camera information for specifying a position of a virtual camera, depth direction from the front of the virtual camera and distance between the virtual object and the viewpoint by calculating the distance from the virtual camera (the position of the viewpoint) to a representative point indicating the position of the virtual object to be processed placed in the 3-dimensional virtual space.); and 
generate, based on the (Ebisawa: Figs. 6-7; [0113]-[0117]; Generates a virtual viewpoint stereoscopic image obtained based on the virtual camera information in accordance with the virtual camera.), wherein 
a degree of transparency of a (Ebisawa: Figs. 6-7; [0113]-[0117], [0122]; An alpha value of a pixel representing a virtual object is controlled such that the larger the distance between the virtual object (or a part thereof) and the viewpoint (the position of the virtual camera) is, the larger the degree of transparency is. In other words, if the distance between the virtual camera and virtual object is large, the higher the degree of transparency is. The angle-of-views represent the distance from the virtual object and the virtual camera. If the distance is short, then the angle-of-view is wide or large. If the angle-of-view is small, the distance is large. The angle-of-view is set by the alpha value.), and
the virtual viewpoint image is generated in accordance with the angle-of-view of the virtual camera specified from the obtained virtual camera information and in which the (Ebisawa: Figs. 6-7; [0113]-[0117], [0122]; The larger the distance, the higher the degree of transparency is.).
Konno et al., (US 2012/0113228 A1) disclose generate, based on the obtained image data and the obtained virtual camera information, a virtual viewpoint image (Konno: [0211]; A virtual viewpoint image is generated by combining a real world image and an image of a virtual object present in a 3-dimensional virtual space based on an image display program.).
Ashbey (US 2010/0020160 A1) discloses a degree of transparency of a moving object (Para. [0052] discloses a degree of transparency of a moving object.).
Bailiang (US 2014/0253538 A1) discloses the shorter a distance of the moving object, the higher a degree of transparency is (Bailiang: [0007], [0008]; The external shell of the building becomes transparent as the virtual camera reduces the distance between the building and the virtual viewpoint or camera.).

Prior art was applied for the claims above. However, there is no reasoning to combine the applied references to arrive at the claimed invention.

Allowable Subject Matter
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. The features are [Claims 1, 17, 20] “… generate, based on the obtained image data and the obtained virtual camera information, a virtual viewpoint image in accordance with the virtual camera … a degree of transparency of a moving object … the shorter a distance of the moving object from a position of the virtual camera specified from the obtained virtual camera information among a plurality of moving objects …”. These features are not found or suggested in the prior art.

Claims 17 & 20 recite analogous limitations to claim 1 above, therefore claims 1, 3-17, 19-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 10-25-2021